DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I/II in the reply filed on 04/23/2021 and Species A and C in the interview dated 04/29/2021 is acknowledged.  The traversal is on the ground(s) that:
Applicant traverses the restriction between Groups I and II.
Applicant asserts that due to the amendment of at least claim 8 that Group II now requires all of the limitations of claim 1 of Group I, and therefore the restriction should be withdrawn between Groups I and II.
The office agrees and withdraws the restriction requirement between Groups I and II, however the office would like to explicitly state that the restriction requirement between Group III and Groups I/II is maintained.
Applicant traverses the restriction between Species A and B
Applicant asserts that there is a lack of a search burden between Species A and B due to the claims being generic between Species A and B.
The office respectfully disagrees. An election of species is determined based on the disclosed embodiments, as opposed to the presented claim language. Species A and B have mutually exclusive layer arrangements that require different search and examination considerations, as each species has a different number and arrangement of the first and second plies which results in searching for different structure between the two species and different consideration for a given prior art reference between the two species as the potential prior art reference that anticipates or renders obvious one of Species A or B would not necessarily anticipate or render obvious the other of Species A or B.


Claim 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/23/2021 and in the interview dated 04/29/2021.


Response to Amendment
The amendment and/or arguments submitted on 04/23/2021 is/are being considered by the examiner.
Claims 1-20 are pending:
Claims 15-20 are withdrawn
Claims 1-14 are examined on the merits


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/01/2018 is/are being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
US 7,246,990 of Para3


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	No invocation of 35 U.S.C. 112(f) is noted in this Office action.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 2
L3-4, amend recitation “comprises first fibers oriented in a first direction and second fibers oriented in a second direction.” or equivalent to greatly improve claim clarity
Claim 3
L3-4, amend recitation “comprises third fibers oriented in a third direction and fourth fibers oriented in a fourth direction”
Claim 4
L2-3, the office greatly requests that recitation “a midline that extends about a circumference of the wall at a radial center of the ply layup.” be reworded to improve the clarity of the recitation, as it was only after excessive examination of Para50 that the cited limitation was not rejected under 35 USC 112b and a drawing objection for not shown claimed matter.
The office suggests that rewording including the thickness should help clarity.
Claim 8
L6, recitation “the back sheet” lacks formal antecedent basis from L4
Claim 9
Amendment similar to that discussed in claim 2 would greatly improve claim clarity
Claim 10
Amendment similar to that discussed in claim 3 would greatly improve claim clarity
Claim 12
L2-3 objected to based similar issue as discussed above in claim 4.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 5-7, 9-11, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3
L4-5, limitation “the third and fourth directions being different from the first and second directions.” renders the claim indefinite, as the metes and bounds of the claim are unknown, as the proper scope of the cited limitation is unknown as the cited limitation may require each of the third and fourth directions to be different than each of the first and second directions, or if the cited limitation may require the third and fourth directions to be respectively different than the first and second directions, or the cited limitation may require a different arrangement of differences between each of the four directions.
Claim 5
L1-2, limitation “wherein the plurality of regions includes two first regions and two second regions.” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the new first and second regions include the at least one first/second region from claim 1 or if the new first/second regions are in addition to the regions required by claim 1.
Claim 6
L1, limitation “each of the first and second regions” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what is the proper scope and antecedent basis for “the first and second regions” due to the construction of claims 1 and 5
L2, limitation “substantially equal” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what degree of variation from equal is or is not included within the scope of the cited limitation.
The office notes that it appears that Para25 attempts to provide guidance to one of ordinary skill in the art as to how to read “substantially”, however Para25 fails to provide an explicit definition for the term “substantially” and the examples provided merely “may correspond/refer” to measuring/manufacturing issues.
Claim 7
The construction of claim 7 renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the claim is directed to the sub combination of the wall or to the combination of a fan case of a gas turbine engine, and therefore the required scope is unknown, as the recitation regarding “a back sheet of a fan case of the gas turbine engine” could just be a further requirement of the intended working environment as introduced in Claim 1 L1, or the recitation could be required structure which then confuses the scope of the claim overall, as it is unclear how an entire fan case could be a sub-structure of a wall.
Claim 9
L3-4, limitation “oriented in a 0 [degree] orientation … oriented in a 90 [degree] orientation” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown as to what orientation the cited orientations are relative.
Claim 10
L3-4, limitation “oriented in a +45 [degree] orientation … oriented in a -45 [degree] orientation” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown as to what orientation the cited orientations are relative.
Claim 13
L1-2, limitation “wherein the plurality of regions includes two first regions and two second regions” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the new first and second regions include the at least one first/second 
L3-4, limitation “each of the first/second region” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what is the proper scope and antecedent basis for “the first and second regions” due to the construction of claims 1 and 13
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 13-14, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (US 2017/0204870).
Claim 1
Xie discloses: 
“A wall of a gas turbine engine casing (composite panel structure 312), comprising: 
a plurality of composite plies arranged in a ply layup (Para27; Fig 4A and 4B are layers of panel 312 with Fig4C showing the fiber directions), 
wherein the wall is annular and is circumferentially segmented into a plurality of regions (best seen Fig2, panel 312 is annular and segmented into segments 328), the plurality of regions including at least one first region (Fig2, vertical top two segments 328 and vertical bottom two segments 328 between 10-2 o’clock and 4-8 o’clock) and at least one second region (Fig2, horizontal segments 328 at 3/9 o’clock), and 
wherein the ply layup in the at least one first region is different from the ply layup in the at least one second region such that the ply layup is non-axisymmetric (Fig2, the first and second regions have different circumferential spans in a non-axisymmetric manner, and therefore the ply layup in each region are different and non-axisymmetric. please see annotated Fig2 below with corresponding discussion.).”

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Annotated, Copied, and Rotated Fig2: – the left most view is Fig2 with the reference characters removed and the first region between 12-2 o’clock filled in black, the middle view is the left most view with a copy of the left most view pasted on top of itself and rotated to show that the first regions are disclosed as having similar circumferential spans, the right most view is another two copies of the left most view, however the copy has been rotated to show that the first region is smaller than the second region in a circumferential span.
Claim 2
Xie discloses: “The wall of claim 1, wherein the ply layup in the at least one first region is formed from a first plurality of plies (Para27; best seen Fig4C, fibers arranged in the axial direction 402 and circumferential direction 404), wherein the first plurality of plies comprises fibers oriented in a first direction (Para27; best seen Fig4C, fibers arranged in the axial direction 402) and fibers oriented in a second direction (Para27; best seen Fig4C, fibers arranged in the circumferential direction 404).”
Claim 3
Xie discloses: “The wall of claim 2, wherein the ply layup in the at least one second region is formed from the first plurality of plies and a second plurality of plies (Para27; best seen Fig4C, fibers arranged in the first diagonal direction 406 and second diagonal direction 406), wherein the second plurality of plies comprises fibers oriented in a third direction (Para27; best seen Fig4C, fibers arranged in first diagonal direction 406) and fibers oriented in a fourth direction (Para27; best seen Fig4C, fibers arranged in second diagonal direction 406), the third and fourth directions being different from the first and second directions (Para27; best seen Fig4C).”
Claim 5
Xie discloses: “The wall of claim 1, wherein the plurality of regions includes two first regions (Fig2, vertical top two segments 328 and vertical bottom two segments 328 between 10-2 o’clock and 4-8 o’clock) and two second regions (Fig2, horizontal segments 328 at 3/9 o’clock).”
Claim 6
Xie discloses: “The wall of claim 5, wherein each of the first and second regions comprise a substantially equal angular portion of the wall (best seen Fig2 and Annotated/Rotated version of Fig2 above, each first and second region have different but substantially equal angular/circumferential span/portions).”
Claim 7
Xie discloses: “The wall of claim 1, wherein the wall is a back sheet of a fan case of the gas turbine engine (best seen Fig1-3, panel 312 is a back sheet of fan case 114 of engine 100).”
Claim 9
Xie discloses: “The wall of claim 1, wherein the ply layup in the at least one first region is formed from a first plurality of plies (Para27; best seen Fig4C, fibers arranged in the axial direction 402 and circumferential direction 404), wherein the first plurality of plies comprises fibers oriented in a 0 [degree symbol] orientation (Para27; best seen Fig4C,  and fibers oriented in a 90 [degree symbol] orientation (Para27; best seen Fig4C, fibers arranged in circumferential direction 404 are perpendicular or 90 degrees relative to direction 402).”
Claim 10
Xie discloses: “The wall of claim 9, wherein the ply layup in the at least one second region is formed from the first plurality of plies and a second plurality of plies (Para27; best seen Fig4C, fibers arranged in the first diagonal direction 406 and second diagonal direction 406), wherein the second plurality of plies comprises fibers oriented in a +45 [degree symbol] orientation (Para27; best seen Fig4C, fibers arranged in the first diagonal direction 406 are shown at a 45 degree relative difference from direction 402 in a first swing direction) and fibers oriented in a -45 [degree symbol] orientation (Para27; best seen Fig4C, fibers arranged in the second diagonal direction 406 are shown at a 45 degree relative difference from direction 402 in a second swing direction).”
Claim 11
Xie discloses: “The wall of claim 10, wherein the second plurality of plies are laid up between layers of the first plurality of plies (Fig4C, diagonal directed fibers are laid between axial/circumferential directed fibers).”
Claim 13
Xie discloses: “The wall of claim 1, wherein the plurality of regions includes two first regions (Fig2, vertical segments 328 between 12-2 o’clock and 6-8 o’clock) and two second regions (Fig2, horizontal segments 328 at 3/9 o’clock), and wherein each first region comprises a different angular portion of the wall than each second region (Fig2, all four segments 328 are at different angular/circumferential positions) such that each first region is unequal in size to each second region (best seen Fig2 and Annotated/Rotated version of Fig2 above, each first region has an unequal angular/circumferential span/portions sizes relative to each second region).”
Claim 14
Xie discloses: “The wall of claim 1, wherein the ply layup in the at least one first region is formed from (panel 312 segments 328 formed from fibers shown in Fig4A-C) a first plurality of plies (Para27; best seen Fig4A-C, fibers arranged in the axial direction 402, circumferential direction 404, and diagonal directions 406), wherein the ply layup in the at least one second region is formed from (panel 312 segments 328 formed from fibers shown in Fig4A-C) the first plurality of plies and a second plurality of plies (Para27; best seen Fig4A-C, fibers arranged in the axial direction 402, circumferential direction 404, and diagonal directions 406), and wherein non-staggered butt splices are formed between the first plurality of plies and the second plurality of plies (best seen Fig4A-B, but joints between fibers; Para27, “butt joints 408 may be radially aligned”) in a transition zone between the first region and the second region (Fig2; Para26, segments 328 abutt eachother).”
Claim 8
Xie discloses: 
“A fan case (best seen Fig1-3, fan case 114), comprising: 
an annular inner shell (abradable layer 326); 
a filler layer (inner structure 308 with honeycomb layer 309); 
an annular back sheet (panel 312); and 
an annular outer layer (outer casing 250), 
wherein the back sheet is the wall of claim 1 (see claim 1).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4, 12, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2017/0204870) in view of Kray (US 8,123,463).
Claim 4
Xie discloses the arrangement of claim 1, and Xie further discloses (best seen Fig2-4) that panel 312 has a thickness of fiber layers.
Xie is silent to a particular symmetric or unsymmetric layering order of fibers along the radial/thickness direction of panel 312.
Kray teaches (Fig3/5, unsymmetric ply ordering; Abstract) that it is known to arrange composite plies in a unsymmetric ply order about the central thickness in the art of forming composite fiber ply structures that are exposed to the working environment within a gas turbine engine.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art to select fiber ply stacking order in the thickness direction of the panel 312 of Xie, as one of ordinary skill in the art would have to select such a stacking order in order to practice the disclosures of Xie, and Kray teaches that it is known to arrange composite plies in a unsymmetric ply order about the central thickness in the art of forming composite fiber ply structures that are exposed to the working environment within a gas turbine engine, which would result in the application of a known in the art fiber stacking arrangement as taught by Kray to arrange the fiber 
Claim 12
The modified arrangement of Xie by the teachings of Kray, discloses: “The fan case of claim 8, wherein the ply layup has a thickness (Xie: Fig2-4, panel 312 has a thickness of fiber layers), and wherein the ply layup in the at least one second region is unsymmetrical about a midline that extends about a circumference of the back sheet at a radial center of the ply layup (limitation is within the scope of the combination as discussed in claim 4; Kray: Fig3/5, unsymmetric ply ordering; Abstract).”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,519,965 to Xie: patent version of Xie above
US 10,450,870 to Nandual: Fig8/9, aligned butt joints and unsymmetric layers in thickness direction
US 10,302,042 to Atassi: Fig6, fiber directions 0,90,-45,+45; Fig7-8, non-axisymmetric fan casing wall thickness

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747